UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

ERNEST L. DIXON,                              :
                                              :
                       Plaintiff,             :       Civil Action No.:     10-1499 (RMU
                                              :
                                              :       Re Document No. : 3
                                              :
SOCIAL SECURITY                               :
ADMINISTRATION,                               :
                                              :
                       Defendant.             :

                                    MEMORANDUM OPINION

               GRANTING THE DEFENDANT’S MOTION TO DISMISS AS CONCEDED

       This matter is before the court on the defendant’s motion to dismiss. On September 3,

2010, the pro se plaintiff filed a handwritten one-page complaint stating that he

       is suing the Social Security Administration Office on M-Street NW in
       Washington D.C. for the amount of $999,000,000,000,000,000.00 for not
       retroacting [sic] my social security check as instructed[.] Also I am suing the said
       for $999,000,000,000,000,000.00 for punitive damages.

Compl. at 1.

       On November 2, 2010, the defendant filed a motion to dismiss the plaintiff’s complaint.

See generally Def.’s Mot. to Dismiss. The same day, the court issued a Fox-Neal order directing

the plaintiff to respond to the pending motion to dismiss by November 22, 2010 and advising the

plaintiff that his failure to respond to the motion could result in the court deeming the matter

conceded. Order (Nov. 1, 2010).

       To date, the plaintiff has not responded to the motion to dismiss. His failure to do so

permits the court to treat the motion as conceded. Fox v. Am. Airlines, Inc., 389 F.3d 1291,

1294-95 (D.C. Cir. 2004). Accordingly, the court grants the defendant’s motion to dismiss. An
Order consistent with this Memorandum Opinion is separately and contemporaneously issued

this 30th day of November, 2010.



                                                         RICARDO M. URBINA
                                                        United States District Judge